Exhibit 10.22

 

 

Amended and Restated ARAMARK 2001 Stock Unit Retirement Plan

 

Effective as of the IPO Date

 

 

Table of Contents

 

ARTICLE I.

   Definitions and Construction.    1

ARTICLE II.

   Participation.    5

ARTICLE III.

   Employee Salary Deferrals.    6

ARTICLE IV.

   Matching Contributions.    7

ARTICLE V.

   Accounts and Investment Treatment of Deferred Compensation.    8

ARTICLE VI.

   Distribution on Separation from Service.    9

ARTICLE VII.

   Withdrawals During Employment.    10

ARTICLE VIII.

   Breaks in Service.    10

ARTICLE IX.

   Administration.    11

ARTICLE X.

   No Segregation of Assets    12

ARTICLE XI.

   Amendment and Termination.    12

ARTICLE XII.

   Miscellaneous.    12

 

 

ARTICLE I. Definitions and Construction.

 

1.1   Definitions. Whenever used in this Plan:

 

Account means any account established for a Participant as provided in Section
5.1.

 

Account Balance means for each Participant, the total balance standing to the
Participant’s Accounts under the Plan at the date of reference.

 

Affiliate means, with respect to any Company, (a) any corporation (other than
such Company) that is a member of a controlled group of corporations (within the
meaning of Section 414(b) of the Code), of which such Company is a member; (b)
any other related corporation designated as an affiliate by the Parent Company;
or (c) an organization which is a member of an affiliated service group of which
the Company is a member.

 

Age means age on last birthday.

 

ARAMARK means ARAMARK Services, Inc., a Delaware corporation.

 

Basic Salary Deferrals means, for each Participant, the deferrals authorized by
the Participant in accordance with Section 3.1(a).

 

Break in Service means, for an Employee or a former Employee, a period of at
least twelve consecutive months during which such individual is not an Employee.
Employees shall be given credit for periods of employment with ARAMARK
Corporation prior to its merger with and into the Parent Company.

 

Change in Control means the occurrence of any of the following events:

 

(a) any “person” or “group” (within the meaning of the Securities Exchange Act
of 1934, as amended) (other than (i) a person holding securities representing
10% or more of the combined voting power of the Parent Company’s outstanding
securities as of the date that the Parent Company completes



--------------------------------------------------------------------------------

an initial public offering of its class B common stock (a “Pre-Existing
Shareholder”), (ii) the Parent Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Parent Company, or (iii) any
company owned, directly or indirectly, by the shareholders of the Parent Company
in substantially the same proportions as their ownership of shares of the Parent
Company), becomes the beneficial owner (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Parent Company, representing (I) 20% or more of the combined
voting power of the Parent Company’s then-outstanding securities and (II) more
of the combined voting power of the Parent Company’s then-outstanding securities
than the Pre-Existing Shareholders in the aggregate;

 

(b) during any period of twenty-four consecutive months (not including any
period prior to the date that the Parent Company completes an initial public
offering of its class B common stock), individuals who at the beginning of such
period constitute its board of directors, and any new director (other than a
director nominated by any person (other than the Parent Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control under (a), (c) or (d) of this definition whose
election by the board or nomination for election by the Parent Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

(c) the consummation of any transaction or series of transactions resulting in a
merger or consolidation in which the Parent Company is involved, other than a
merger or consolidation which would result in the shareholders of the Parent
Company immediately prior thereto continuing to own (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in the same proportion as immediately prior to the transaction(s), more
than 50% of the combined voting power of the voting securities of the Parent
Company or such surviving entity outstanding immediately after such merger or
consolidation;

 

(d) the complete liquidation of the Parent Company or the sale or disposition by
the Parent Company of all or substantially all of the Parent Company’s assets;
or

 

(e) any other transaction so denominated by the board of directors of the Parent
Company.

 

Code means the Internal Revenue Code of 1986, as amended from time to time.

 

Committee means the Committee described in Section 9.2.

 

Company means, each with respect to its own employees, ARAMARK and such
subsidiary or affiliated companies as may from time to time participate in the
Plan by authorization of the Parent Company.

 

Compensation means, for any Eligible Employee for any Plan Year, such Eligible
Employee’s annual base salary and sales commissions (including amounts allocable
to paid time off for vacations, holidays, sick leave, and salary deferrals under
the ARAMARK 2001 Deferred Compensation Plan and excluding overtime, shift
differentials, commissions other than sales commissions, pay allowances,
deferred compensation, bonuses and related benefits) earned from the Company and
paid to the Employee, computed before reduction by Salary Deferrals under
Section 3.1 of this Plan.

 

Covered Employee means an Employee employed by the Company or an Affiliate on a
salaried basis who is not (a) an employee employed by a joint venture in which
the Company is a joint venturer, or (b) a person in a position designated by the
Company or Affiliate as a “Consultant.” An Employee who is neither a United
States citizen nor a United States resident shall not become a Covered Employee.

 

Deferred Stock Unit or DSU means the right to receive one whole share of
Employer Common Stock for each whole Deferred Stock Unit, and cash for
fractional Deferred Stock Units, in a Participant’s account, subject to
conditions described in Section 5.7 herein. The stated value of a Deferred Stock
Unit is the Fair Market Value of a share of Employer Common Stock. The total
number of Deferred Stock Units which may be issued under this Plan, net of any
forfeitures and cancellations in accordance with the Plan, shall not exceed in
the aggregate 8,000,000. Deferred Stock Units issued under the Plan will be
issued pursuant to the Company’s 2001 Equity Incentive Plan.



--------------------------------------------------------------------------------

Early Retirement means, for any Employee, (a) attainment of Age 60 and
completion of five or more Years of Service, or (b) incurrence of a total and
permanent disability.

 

Effective Date means the IPO Date.

 

Eligible Employee means a Covered Employee who is eligible to make contributions
under the Plan as provided in Article II.

 

Employee means any person employed by the Company or an Affiliate.

 

Employer Common Stock means Common Stock, Class B, $.01 par value per share, of
the Parent Company.

 

Employment Date means, for each Employee, the first day on which the Employee
completes an hour for which the Employee is paid or entitled to payment, direct
or indirect, from the Company or Affiliate (or ARAMARK Corporation, if the
Employee was employed by ARAMARK Corporation prior to its merger with and into
the Parent Company), for the performance of duties. If an Employee’s Years of
Service are canceled under Section 8.3 and cannot be restored (because the
Employee cannot satisfy the requirement of Section 8.3(b)), the Employee’s
Employment Date shall be the first day thereafter on which the Employee
completes such an hour.

 

Fair Market Value means, on a given date, (i) if there should be a public market
for the relevant shares on such date, the closing price of such shares as
reported on such date on the composite tape of the principal national securities
exchange on which such shares are listed or admitted to trading, or, if such
shares are not listed or admitted on any national securities exchange, the
closing price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such price is
regularly quoted) (the “NASDAQ”), or, if no sale of such shares shall have been
reported on the composite tape of any national securities exchange or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
such shares have been so reported or quoted shall be used; provided that, in the
event of an initial public offering of the class B common stock of the Parent
Company, the Fair Market Value of the shares on the date of such initial public
offering shall be the price at which the initial public offering was made; and
(ii) if there should not be a public market for the shares on such date, the
Fair Market Value shall be the value established by the Committee in good faith.

 

Fiscal Year means the fiscal year of ARAMARK.

 

IPO Date means the date that shares of class B common stock of ARAMARK Worldwide
Corporation first are sold to the public pursuant to an underwritten registered
public offering, as more particularly described in the Registration Statement on
Form S-1 initially filed with the U.S. Securities and Exchange Commission on
July 17, 2001, as amended.

 

Key Employee means any individual specifically approved for participation in
this Plan in accordance with the Rules and who is a management or highly
compensated employee.

 

Matching Contributions Account means, for each Participant, the Account
established under Section 5.3 to credit the Company’s contributions under
Section 4.1.

 

Normal Retirement means, for any Employee, attainment of Age 65.

 

Parent Company means ARAMARK Worldwide Corporation, a Delaware corporation.

 

Participant means an Employee or former Employee who has an Account Balance
under the Plan.

 

Period of Service means, for any Employee, the elapsed time between the
Employee’s Employment Date and the date of reference, inclusive, disregarding
any Break in Service or any period during which such



--------------------------------------------------------------------------------

individual is not an Employee to the extent such period falls within a period of
at least twelve consecutive months in which the Employee has a Separation from
Service by reason of resignation, discharge, or retirement and completes no
hours for which the Employee is paid or entitled to payment, direct or indirect,
for the performance of duties. Where any portion of an Employee’s Period of
Service is to be disregarded in determining Years of Service so that
non-successive periods must be aggregated, less than whole year periods shall be
aggregated on the basis that 365 days equal a whole year. Employees shall be
given credit for periods of employment with ARAMARK Corporation prior to its
merger with and into the Parent Company.

 

Period of Severance means, for any former Employee, the elapsed time between the
former Employee’s Separation from Service and the date the former Employee again
becomes an Employee.

 

Plan means the ARAMARK 2001 Stock Unit Retirement Plan set forth herein.

 

Plan Administrative Committee means the Committee described in Article IX which
is charged with the responsibilities of administering the Plan in accordance
with the Rules.

 

Plan Year means the period from the Effective Date through September 30, 2002
(the “Initial Plan Year”), and each twelve-consecutive-month period thereafter
ending on September 30.

 

Qualified Retirement Plan means any retirement plan maintained by the Company
that is qualified under Code Section 401(a).

 

Retirement Savings Plan means the ARAMARK Retirement Savings Plan for Salaried
Employees, a Qualified Retirement Plan under which contributions are made
pursuant to Code Section 401(k).

 

Rules means the rules adopted by the Plan Administrative Committee relating to
the administration of the Plan.

 

Salary Deferral Account means, for each Participant, the Account established for
crediting the portion of the Participant’s Account Balance attributable to
Salary Deferrals as provided in Section 5.1.

 

Salary Deferral Percentage(s) means the percentage(s) of a Participant’s
Compensation that the Participant elects to defer under Section 3.1(a) and/or
3.1(b).

 

Salary Deferrals means, for each Participant, the deferrals authorized by the
Participant as provided in Section 3.1(a) and/or 3.1(b).

 

Separation from Service means termination of an Employee’s status as an Employee
(which for these purposes also shall relate to the Employee’s status as an
employee of ARAMARK Corporation prior to its merger with and into the Parent
Company), measured from the earlier of (a) the date the Employee resigns,
retires, is discharged or dies, or (b) the first anniversary of the first day of
absence for any other reason. In the case of an Employee who is absent from work
for maternity or paternity reasons, the twelve-consecutive month period
beginning on the first anniversary of the first date of such absence shall not
constitute a Break in Service. For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence due to pregnancy of the
Employee; a birth of a child to the Employee; placement of a child with the
Employee in connection with the adoption of such child by the Employee; or care
for such child for the period beginning immediately following birth or
placement.

 

Sharing Participant means, for any Plan Year, a person who is an Eligible
Employee on the last day of the Plan Year (or is absent for reasons not
constituting a Separation from Service); or who has died during the Plan Year
while an Eligible Employee of the Company; or who has retired on account of
Early or Normal Retirement; or who was an Eligible Employee during the Plan Year
and who is an Employee (other than an Eligible Employee) on the last day of the
Plan Year, provided, however, that such Employee’s Compensation shall be
determined by reference to the Employee’s Compensation paid during the
Employee’s service as an Eligible Employee. The term Sharing Participant shall
not include any Employee who has not yet completed one Year of Service.



--------------------------------------------------------------------------------

Supplemental Salary Deferrals means, for each Participant, the deferrals
authorized by the Participant as provided in Section 3.1(b).

 

Year of Participation means, for any Employee, twelve consecutive months
throughout which the Employee has made Salary Deferrals under this Plan or the
ARAMARK Corporation Stock Unit Retirement Plan, or any twelve consecutive month
period during which the Employee participated in any other Qualified Retirement
Plan.

 

Year of Service refers to a credit used to determine whether a Participant is
eligible for a Company contribution or has sufficient service to have a
nonforfeitable interest in the Participant’s Account Balance attributable to the
Participant’s Matching Contributions Account. Each Employee shall be credited
with a number of Years of Service equal to the length of the Participant’s
Period of Service, except that the following shall be disregarded:

 

  (a)   any Break in Service (including any period immediately following a
Separation from Service which has lasted less than twelve months as of the date
of reference but ultimately does last at least twelve months);

 

  (b)   any period before a Separation from Service prior to October 1, 1977;
and

 

  (c)   any period for which the Employee’s Years of Service are canceled under
Section 8.3 and are not restored under that Section (or, in the case of a Break
in Service that began before October 1, 1977, any period for which the
Employee’s Years of Service would have been so canceled and not so restored if
Article VIII had applied when such Break in Service began).

 

1.2   Gender. The masculine gender shall include the feminine.

 

1.3   Notices. Any notice or filing to be made with the Committee or any Company
shall be made in accordance with the Rules.

 

 

ARTICLE II. Participation.

 

2.1   Eligible Employees. Each Covered Employee who was a participant under the
ARAMARK Corporation Stock Unit Retirement Plan immediately prior to the
Effective Date also shall be eligible to participate in this Plan as of the
Effective Date. Each other Covered Employee who satisfies the following
requirements shall be eligible to participate in the Plan as of the date the
Covered Employee first satisfies such requirements:

 

  (a)   the Employee is identified as a Key Employee, and

 

  (b)   the Employee is in active employment.

 

2.2   Participation. Participation in the Plan by an Eligible Employee is
entirely voluntary and is subject to the following rules:

 

  (a)   Initial Participation on Effective Date. Each Employee who becomes
eligible to participate in the Plan as of the Effective Date as a result of such
Employee’s participation in the ARAMARK Corporation Stock Unit Retirement Plan,
as described in Section 2.1 above, shall be deemed to have elected to
participate in this Plan as of the Effective Date, and such Employee’s elections
under the ARAMARK Corporation Stock Unit Retirement Plan, including any Salary
Deferral elections and beneficiary designations, as in effect immediately prior
to the Effective Date, shall continue to apply under this Plan until changed by
the Participant in accordance with the provisions of this Plan. Each other
Employee who becomes eligible to participate in the Plan on the Effective Date
may elect to participate as of such date by written notice to the Plan
Administrative Committee, on



--------------------------------------------------------------------------------

forms provided by such Committee. Such written notice must be received by the
Plan Administrative Committee no later than 15 days prior to the Effective Date.
Any other Eligible Employee that did not elect to participate as of the
Effective Date, may elect to participate at a later date by completing and
submitting the appropriate forms, provided such individual is an Eligible
Employee at such later date.

 

  (b)   Initial Participation after Effective Date. Any Employee who first
becomes eligible to participate in the Plan after the Effective Date may elect
to participate at any time after the Employee completes the eligibility
requirements of Section 2.1; provided, such Employee is an Eligible Employee at
the time the Employee elects to participate.

 

  (c)   Effective Date of Participation. The effective date of an Employee’s
participation in the Plan shall be the first day of the payroll period
immediately following the date an Eligible Employee files notice with the Plan
Administrative Committee pursuant to Section 2.3(a) above.

 

  (d)   Continuation of Participation. If an Employee who becomes a participant
of this Plan ceases to be a Key Employee, the Employee’s eligibility for
continued participation in this Plan shall be subject to the Rules.

 

  (e)   No Duplication of Participation. Notwithstanding the foregoing
provisions of this Article, any Employee who is eligible to participate in a
Qualified Retirement Plan shall not be eligible to participate in this Plan for
the same period.

 

  (f)   Exceptions to Participation Requirements. The Plan Administrative
Committee, acting in accordance with the Rules, may waive the eligibility
requirements of Section 2.1 with respect to any individuals the Committee
specifically designates.

 

2.3   Beneficiary Designation. Each Participant shall have a beneficiary who
shall receive the death benefit, if any, payable under Section 6.2. Each
Participant’s beneficiary shall be the person or persons designated by the
Participant on forms provided by the Committee for this purpose. A Participant
may change a beneficiary designation at any time by written notice to the
Committee, in a form approved by the Committee. If a Participant fails to elect
a beneficiary, or is not survived by a designated beneficiary, the Participant’s
beneficiary shall be the Participant’s estate.

 

 

ARTICLE III. Employee Salary Deferrals.

 

3.1   Salary Deferrals.

 

  (a)   Basic Salary Deferrals. Under an election procedure established by the
Committee, each Eligible Employee who is participating in the Plan may direct
the Company to defer a percentage of the Eligible Employee’s Compensation. The
amount of the Basic Salary Deferrals under this Section for an Eligible Employee
shall be at least 1% of the Eligible Employee’s Compensation for the period to
which the election applies, and may, in multiples of 1%, be up to 6% (or such
higher percentage as the Parent Company may select from time to time) of the
Eligible Employee’s Compensation, provided that in no event shall the dollar
amount of Basic Salary Deferrals under this paragraph on behalf of any
Participant in any Plan Year exceed the maximum elective deferrals permitted
under a qualified cash or deferred plan pursuant to Section 402(g) of the Code
for such Plan Year, and provided further that any elective deferrals made by the
Participant under the ARAMARK Corporation Stock Unit Retirement Plan with
respect to the fiscal year commencing October 1, 2001 shall count against the
maximum elective deferrals permitted under this Plan with respect to the Initial
Plan Year, unless any such condition is waived by the Parent Company.



--------------------------------------------------------------------------------

  (b)   Supplemental Salary Deferrals. In addition to the Basic Salary Deferrals
provided for under paragraph (a) of this Section, the Committee shall establish
a procedure under which each Eligible Employee may direct the Company to defer a
supplemental percentage of the Eligible Employee’s Compensation. The amount of
the Supplemental Salary Deferrals under this Section for an Eligible Employee
shall be an amount which, when added to the Participant’s Basic Salary Deferrals
for the Plan Year, totals not more than 15% (or such higher percentage as the
Parent Company may select from time to time) of the Eligible Employee’s
Compensation for the period to which the election applies.

 

  (c)   Notice to Plan Administrative Committee. An Eligible Employee who wishes
to defer Compensation under this Section for any period shall, in the manner
specified in the Rules, so notify the Plan Administrative Committee and
authorize the Committee to reduce the Eligible Employee’s Compensation for such
period by the amount of the Eligible Employee’s Salary Deferral Percentage
election.

 

3.2   Change in Contributions. A Participant may begin, stop, increase,
decrease, or resume the Participant’s Salary Deferral Percentage(s) subject to
the maximums permitted under Section 3.1, by filing with the Plan Administrative
Committee at least 15 days prior to the beginning of any Plan Year a written
notice authorizing the Committee to change such deferrals or otherwise notifying
the Committee in accordance with Rules adopted by the Plan Administrative
Committee. A Participant may stop the Participant’s Salary Deferrals at any time
during a Plan Year by filing with the Committee a written notice authorizing the
Committee to stop such deferrals; provided that the Participant shall not be
permitted to resume Salary Deferrals with respect to that Plan Year, but may
resume Salary Deferrals with respect to a subsequent Plan Year by timely filing
an appropriate notice with the Committee. Only once in any Plan Year, a
Participant may decrease the Participant’s Salary Deferral Percentage, but may
not subsequently increase the Participant’s Salary Deferral Percentage, in the
event of hardship, provided that the Participant certifies in writing to the
Committee that the reduction is due to an immediate and heavy financial need
that cannot be met from other sources reasonably available to the Participant,
and provides such documentation to that effect as may be requested by the
Committee to assist it in its determination that such reduction is appropriate
and commensurate. The appropriate change in the Participant’s Compensation shall
be made at the earliest practicable date and in accordance with Section 3.1. Any
such change shall be effective only for Compensation earned or payable after
such election change is made, and a revocation or change in amount does not
affect amounts previously deferred. A Participant shall not be permitted to make
up any contributions which are omitted as a result of any reduction in rate.

 

 

ARTICLE IV. Matching Contributions.

 

4.1   Amount of Contributions. Except as provided under Section 4.3, promptly
after the end of each Plan Year, the Parent Company may grant to the Plan for
allocation to Matching Contributions Accounts of Sharing Participants a number
of Deferred Stock Units equal in stated value (determined based on the Fair
Market Value of the Employer Common Stock), on the date determined by the Parent
Company, to a minimum of 25% and a maximum of 75% of such Sharing Participants’
Basic Salary Deferrals for such Plan Year, except that only Basic Salary
Deferrals made by the Sharing Participant following such Sharing Participant’s
completion of one Year of Service shall be taken into account in calculating
such contributions. The percentage of Salary Deferrals on which the stated value
of any Plan Year’s grant of DSU’s is to be based shall be the matching
percentage contributed by the Parent Company to the Retirement Savings Plan for
the same Fiscal Year.

 

4.2   Allocations to Participants. The DSU’s granted with respect to a Plan Year
shall be allocated only to the Matching Contributions Account of each
Participant who is a Sharing Participant for the Plan Year based upon the
Participant’s Basic Salary Deferral for such Plan Year. Fractional DSU’s may be
allocated.



--------------------------------------------------------------------------------

4.3   Allocations to Account of Retired and Deceased Participants.
Notwithstanding the provisions of Sections 4.1 and 4.2, in the case of a Sharing
Participant whose employment terminates during a Plan Year by reason of death or
retirement (on or after Early or Normal Retirement Date), the final Company
contribution for such Participant for the Plan Year during which the termination
occurs shall be allocated to such Sharing Participant’s Matching Contributions
Account in the form of dollars in lieu of DSU’s.

 

4.4   Changes in Capital and Corporate Structure. In the event of any change in
the outstanding shares of Employer Common Stock by reason of recapitalization,
reclassification, reorganization, stock split, reverse stock split, combination
of shares, stock dividend or similar transaction, the Committee or the Board of
Directors of the Company shall adjust, in an equitable manner, the number of
DSU’s held in Matching Contributions Accounts under the Plan or otherwise
equitably adjust the balances in the accounts so that the effect is
substantially similar to that if the DSU’s were outstanding shares immediately
prior to such transaction.

 

4.5   Dividends. If on any date while DSUs are outstanding under this Plan the
Company shall pay any dividend on Employer Common Stock (other than a dividend
payable in Employer Common Stock), the number of DSUs credited to the
Participant’s Matching Contributions Account shall, as of such dividend payment
date, be increased by a number of DSUs equal to: (a) the product of (x) the
number of DSUs in the Participant’s Matching Contributions Account as of the
related dividend record date, multiplied by (y) the per share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of Employer Common Stock on
the payment date of such dividend. In the case of any dividend declared on
Employer Common Stock that is payable in the form of Employer Common Stock, the
number of DSUs credited to the Participant’s Matching Contributions Account
shall be increased by a number equal to the product of (I) the aggregate number
of DSUs in the Participant’s Matching Contributions Account through the related
dividend record date, multiplied by (II) the number of shares of Employer Common
Stock (including any fraction thereof) payable as a dividend on a share of
Employer Common Stock. DSUs shall also be credited under this Plan in respect of
“deferred stock units” under the ARAMARK Corporation Stock Unit Retirement Plan
(the “Prior SURP”) in a manner consistent with the crediting of DSUs in respect
of DSUs under this Plan.

 

 

ARTICLE V. Accounts and Investment Treatment of Deferred Compensation.

 

5.1   Credits to Participants’ Accounts. Accounts shall be established for each
Participant. Each Participant’s Salary Deferrals shall be credited to the
Participant’s Salary Deferral Account and each Participant’s allocated DSU
grants shall be credited to the Participant’s Matching Contributions Account.

 

5.2   Interest Credited to Salary Deferrals. Amounts deferred by a Participant
in accordance with the Participant’s Salary Deferral election shall accrue
interest in the manner specified by the Committee in accordance with the Rules.

 

5.3   Investment of Parent Company Matching Contributions. Except as provided
under Section 4.3, the Parent Company’s matching contributions under Section 4.1
shall be made in the form of Deferred Stock Units.

 

5.4   Valuation of Salary Deferral Accounts. As of the last day of each month or
such shorter period as is specified by the Plan Administrative Committee in
accordance with the Rules, all interest accrued during that period shall be
credited to the Salary Deferral Accounts of Participants.

 

5.5   Valuation of Matching Contributions Accounts. The stated value of a
Participant’s Matching Contributions Account may be determined at any time by
multiplying the number of DSU’s allocated to the Participant’s Matching
Contributions Account by the Fair Market Value of a share of Employer Common
Stock plus amounts, if any, allocated to such account under Section 4.3.

 

5.6   Effect of Distributions or Withdrawals. If a distribution or withdrawal is
made, the payment determination date shall be the last day of the month (or such
shorter period as is specified by the Plan



--------------------------------------------------------------------------------

Administrative Committee in accordance with the Rules) in which the distribution
is due or the withdrawal is requested. The Participant’s appropriate Account or
Accounts shall be reduced by the amount distributed or withdrawn. A distribution
or withdrawal shall be paid as soon as reasonably practicable after the payment
determination date. The amount due any Participant with respect to the
Participant’s Salary Deferral Account shall be determined by the valuations
under Section 5.4. Subject to the provisions of Article VI the payment due a
Participant from the Participant’s Matching Contributions Account shall be the
number of whole shares of Employer Common Stock issued in respect of the whole
number of DSU’s (1) allocated to the Participant’s Matching Contributions
Account as of the payment determination date or (2) subsequently allocated to
the Participant’s Matching Contributions Account in respect of a Plan Year.
Fractional DSU’s remaining in a Participant’s Matching Contributions Account at
time of distribution shall be converted to cash at the most recent Fair Market
Value of a share of Employer Common Stock and paid to the Participant in cash.

 

5.7   Distributions from Matching Contributions Accounts. Each whole DSU shall
result in the distribution of one uncertificated share of Employer Common Stock
at the time of distribution or withdrawal in accordance with Section 5.6. Parent
Company shall reserve for issuance the number of shares of Employer Common Stock
necessary to allow for issuance of Employer Common Stock pursuant to the DSU’s
outstanding. Parent Company is under no obligation to issue Employer Common
Stock unless the Committee is satisfied that such issuance will be in compliance
with all requirements of federal and state securities laws.

 

If a Participant’s DSU’s are not able to be paid in the form of Employer Common
Stock because of potential violation of federal and/or state securities laws,
Parent Company shall make such payment in respect of such Participant’s DSU’s at
the time such payment may be made without being a violation of any such laws.

 

 

ARTICLE VI. Distribution on Separation from Service.

 

6.1   Termination of Employment on Account of Retirement, After Completion of
Two Years of Participation or Five Years of Service, or Following a Change in
Control. A Participant’s entire Account Balance may be payable to the
Participant, in accordance with Section 6.5, following a Separation from Service
but only if such Separation from Service: (a) is on account of Early or Normal
Retirement, (b) except as provided in Section 6.4 below, occurs after the
Participant has completed two or more Years of Participation or has been
credited with five or more Years of Service, or (c) occurs on or after, or
results in a distribution on or after, a Change in Control.

 

6.2   Death. Upon the death of a Participant at any time, the Participant’s
entire Account Balance shall be payable, in accordance with Section 5.6, to the
beneficiary designated or otherwise applicable pursuant to Section 2.4.

 

6.3   Termination of Employment Prior to Completing Two Years of Participation
or Five Years of Service and Prior to a Change in Control. Except as provided in
Section 6.1 or Section 6.2, a Participant who ceases to be an Employee before
completing two Years of Participation or before receiving credit for five or
more Years of Service shall be paid the Participant’s entire Account Balance
other than the Participant’s Matching Contributions Account, which shall be
forfeited, in accordance with Section 6.5.

 

6.4   Separation from Service for Cause. A Participant who ceases to be an
Employee before receiving credit for five or more Years of Service and whose
Separation from Service is on account of “cause,” i.e., commission of a crime or
other conduct which directly and adversely affects the Company, or disclosure of
confidential information, or other aid and assistance to a competitor of the
Company, shall be paid the Participant’s entire Account Balance other than the
Participant’s Matching Contributions Account, which shall be forfeited. The
determination of cause under this Section shall be made by the Committee, and
shall be final and binding on all parties. This Section 6.4 shall have no effect
following a Change in Control.



--------------------------------------------------------------------------------

6.5   Method of Payment. Payment of Accounts upon a distribution or withdrawal
shall be made in accordance with Section 5.6. The Participant or the
Participant’s beneficiary shall receive distribution of the Participant’s Salary
Deferral Account, in a lump sum in cash, and the Participant or the
Participant’s beneficiary shall receive distribution of the Participant’s
Matching Contributions Account in the form of whole, uncertificated shares of
Employer Common Stock and cash in exchange for any fractional DSU’s allocated to
such Account, or any amounts allocated under Section 4.3. Distribution of a
Participant’s Accounts shall be made in a single payment or in installments
pursuant to a valid election made by the Participant in accordance with Section
9.2 and the Rules.

 

 

ARTICLE VII. Withdrawals During Employment.

 

7.1   Before Completing Two Years of Participation or Five Years of Service. A
Participant who has completed fewer than two Years of Participation and who has
fewer than five Years of Service to the Participant’s credit may withdraw,
subject to Section 7.4, the Participant’s Salary Deferral Account by filing a
written notice with the Plan Administrative Committee.

 

7.2   After Completing Two Years of Participation or Five Years of Service. A
Participant who has completed two or more Years of Participation or who has to
the Participant’s credit five or more Years of Service may, subject to Section
7.4, withdraw all or a portion of the Participant’s Salary Deferral Account by
filing a written notice with the Plan Administrative Committee.

 

7.3   Withdrawal of Matching Contributions Account. A Participant is not
permitted to withdraw any amounts from the Participant’s Matching Contributions
Account while still an Employee.

 

7.4   Special Rules Applicable to Withdrawals Prior to Termination of
Employment. Prior to termination of employment, a Participant may make
withdrawals from the Participant’s Salary Deferral Account if approved by the
Plan Administrative Committee in its sole discretion. The Participant shall
certify in writing to the Plan Administrative Committee that the purpose of the
withdrawal is to meet an immediate and heavy financial need upon the Participant
which need cannot be met from other resources reasonably available to the
Participant, and shall provide such documentation to that effect as may be
requested by the Plan Administrative Committee to assist it in its
determination.

 

 

ARTICLE VIII. Breaks in Service.

 

8.1   Cancellation of Years of Service. An Employee’s Years of Service and Years
of Participation shall be canceled for purposes of computing the Employee’s
nonforfeitable interest in the Employee’s Account Balance under Articles VI and
VII if the Employee has a Separation from Service before the Employee has met
the requirements for Early or Normal Retirement, or before the Employee is
credited with two Years of Participation, or five Years of Service. If a former
Employee again becomes an Employee the Employee’s Years of Service and Years of
Participation shall be restored if the Employee becomes an Employee before
incurring five consecutive Breaks in Service, or if the Employee was at any time
a Participant in the Plan, and

 

  (a)   the Employee is credited with a Year of Service after the Employee’s
prior Years of Service were canceled; and

 

  (b)   the Employee had to the Employee’s credit when the Employee’s Years of
Service were canceled a Period of Service longer than the Employee’s longest
Period of Severance that follows the date the Employee’s Years of Service were
canceled.



--------------------------------------------------------------------------------

ARTICLE IX. Administration.

 

9.1   Overall Responsibility. Parent Company, acting by resolution of its Board
of Directors or of a duly authorized Committee, shall have overall
responsibility and authority for the Plan including control and management of
the Accounts of the Plan, design of the Plan, the right to amend the Plan, the
exercise of all administrative functions provided in the Plan or necessary to
the operation of the Plan, except such functions as are assigned to other
persons pursuant to the Plan.

 

9.2   Committee.

 

  (a)   Appointment and Tenure. Parent Company shall appoint a Plan
Administrative Committee, which shall consist of not less than three members,
each of whom (1) shall be a member of the Board of Directors of the Parent
Company, and (2) shall be a non-employee director (within the meaning of Section
(c) (2) of SEC Rule 16b-3, or any successor provision). The Committee shall hold
office during the pleasure of the Board of Directors of Parent Company, and such
Board of Directors shall fill all vacancies on the Committee.

 

  (b)   Administrator of the Plan. The Plan Administrative Committee shall be
sole administrator of the Plan and as such have sole responsibility and
authority to control the operation and administration of the Plan, including,
without limiting the generality of the foregoing, (i) determination of benefit
eligibility and amount and certification thereof, (ii) issuance of directions to
pay any fees, taxes, charges, or other costs incidental to the operation and
management by the administrator of the Plan; (iii) issuance of directions as to
the cash needs of the Plan; (iv) the preparation and filing of all reports
required to be filed with any agency of the government; (v) compliance with all
disclosure requirements imposed by law; (vi) maintenance of all books of
account, records and other data as may be necessary for proper administration of
the Plan, (vii) approval of the amount of employer contribution referred to in
Section 4.1, provided, however, that the Plan Administrative Committee may
delegate to other persons such of its functions (other than (vii) above) as it
deems appropriate.

 

  (c)   Rules of Administration. The Plan Administrative Committee shall adopt
such Rules and regulations for administration of the Plan as it considers
desirable, provided they do not conflict with the Plan, and may construe the
Plan, correct defects, supply omissions and reconcile inconsistencies to the
extent necessary to effectuate the Plan and such action shall be conclusive.

 

  (d)   Claims Procedure. The Committee shall adopt a written procedure
whereunder a Participant or beneficiary shall appeal any denial of benefits
claimed to be due such Participant or beneficiary.

 

  (e)   Compensation and Expenses. The members of the Committee shall serve
without compensation for services as such, but all normal and reasonable
expenses of the Committee shall be paid by ARAMARK.

 

  (f)   Reliance on Reports and Certificate. The Committee will be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports which will be furnished by any accountant, controller, counsel, or other
person who is employed or engaged for such purposes.

 

  (g)   Liability and Responsibility of Committee. The members of the Committee
shall be fully protected in respect to any action taken or suffered by them in
good faith in reliance upon the advice of its advisors. To the extent permitted
by law, the Company shall indemnify members of the Committee against any
liability or loss sustained by reason of any act or failure to act in such
capacity as Committee members, if such act or failure to act does



--------------------------------------------------------------------------------

not involve willful misconduct. Such indemnification includes attorneys’ fees
and other costs and expenses reasonably incurred in defense of any action
brought against such members by reason of any such act or failure to act. No
bond or other security shall be required of any member of the Committee unless
the member handles funds or other property of the Plan.

 

  (h)   Elections to Extend Deferrals After a Separation from Service. In
addition to the other powers and authority granted under this Section 9.2, the
Plan Administrative Committee shall be specifically authorized to adopt Rules to
allow Participants to elect to defer those distributions, that would otherwise
be payable upon a Separation from Service pursuant to Section 6.1, to a time or
times after the Separation from Service. Such Rules may specify the manner in
which any such election may be made, and for example may provide, among other
things, that any such election must be made in writing prior to such Separation
from Service, on the forms established by the Plan Administrative Committee, and
that once made any such election is irrevocable.

 

9.3   Services of the Plan. Parent Company and the Committee may contract for
legal, investment advisory, medical, accounting, clerical, and other services to
carry out the Plan. The costs of such services shall be paid by ARAMARK.

 

9.4   Liability for Administration. Neither the Committee, the Company, Parent
Company, nor any of its directors, officers, or employees shall be liable for
any loss due to its error or omission in administration of the Plan unless the
loss is due to the gross negligence or willful misconduct of the party to be
charged.

 

 

ARTICLE X. No Segregation of Assets

 

The Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Company, or any
Affiliate, for payment of any benefits hereunder. No Participant or other person
shall have any interest in any particular assets of the Company by reason of the
right to receive a benefit under the Plan and any such Participant or other
person shall have only the rights of a general unsecured creditor of ARAMARK
with respect to any rights under the Plan.

 

 

ARTICLE XI. Amendment and Termination.

 

11.1   Amendment or Termination of Plan. The Board of Directors of the Parent
Company may amend or terminate the Plan at any time. Notwithstanding the
foregoing, effective upon a Change in Control, no amendment or termination of
the Plan shall modify, without the consent of the affected Participants, any
provision relating to amounts contributed or deferred under the Plan on or prior
to the Change in Control.

 

11.2   Sale of Affiliate. In the event that a Participant in this Plan ceases to
be an Employee by reason of the sale or spin-off of an Affiliate, such
Participant shall be treated as a terminated employee and distribution of the
Participant’s Account Balance under this Plan shall be made in accordance with
Article VI.

 

 

ARTICLE XII. Miscellaneous.

 

12.1   No Assignment or Alienation of Benefits. [Except as hereinafter provided
with respect to “family disputes,” a Participant’s Account may not be
voluntarily or involuntarily assigned or alienated. In



--------------------------------------------------------------------------------

cases of “family dispute,” the Company will observe the terms of the Plan unless
or until ordered to do otherwise by a state or Federal court. The term “family
dispute” for purposes of this Section 12.1 includes both marital disputes and
support orders for family members or other dependents. As a condition of
participation, a Participant agrees to hold the Company harmless from any claims
that arise out of the Company’s obeying the final order of any state or Federal
court, whether such order effects a judgment of such court or is issued to
enforce a judgment or order of another court. In addition, for application only
to Plan Participants subject to Section 16 of the Securities Exchange Act of
1934, the requirements of SEC Rule 16a-12 (or any successor provision) are
specifically incorporated herein by reference.]

 

12.2   Effect on Employment. This Plan shall not confer upon any person any
right to be continued in the employment of the Company or an Affiliate.

 

12.3   Facility of Payment. If ARAMARK deems any person incapable of receiving
benefits to which such person is entitled by reason of age of minority, illness,
infirmity, or other incapacity, it may direct that payment be made directly for
the benefit of such person or to any person selected by ARAMARK to disburse it,
whose receipt shall be a complete acquittance therefore. Such payments shall, to
the extent thereof, discharge all liability of ARAMARK, the Company, and the
party making the payment.

 

12.4   Tax Withholding. Distributions from the Plan may be subject to tax
withholding for Federal, state, and local taxes. Participant, by agreeing to
participate in the Plan, consents to the timely withholding of such taxes,
either through a reduction in the amount of the distribution, withholding from
other amounts payable by Company to Participant, including salary and bonus
payments, or by payment to ARAMARK in cash of an appropriate amount in taxes.

 

12.5   Applicable Law. Except as provided by Federal law, the Plan shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, except for provisions relating to Employer Common Stock, which
shall be governed by and construed in accordance with the laws of the State of
Delaware.

 

12.6   Effective Date. The foregoing provisions of this Plan shall apply to
individuals (or beneficiaries of individuals) who are Employees on or after the
Effective Date, except as may otherwise be provided in the Plan. The rights of
any other individual (or beneficiary) shall be determined by the provisions of
the Plan as in effect on the date of such individual’s latest Separation from
Service except as may be provided by specific reference in any amendment adopted
thereafter.

 

12.7   SEC Rule 16b-3. Transactions pursuant to this Plan are intended to come
within the exemptions provided by SEC Rule 16b-3 (or any successor provision)
with respect to persons who are subject to Section 16 of the Securities Exchange
Act of 1934 to the full extent provided thereby. Any provision required by such
Rule to be set forth in this Plan is incorporated herein by reference, and any
inconsistent provision herein (other than Section 11.1) is superseded.